DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, 7-16, 33-34, and 37-38 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “said acquiring the audio having the identical style and including the audio change points as the target audio comprises: acquiring multiple audios having the identical style and including the audio change points whose total number is greater than or equal to the number of the at least one video clip minus one as the target audio, comprising: acquiring a first audio having the identical style, and obtaining a number of audio change points of the first audio; in response to determining that the number of audio change points of the first audio is less than the number of the at least one video clips minus one, continuing to acquire a next audio having the identical style, until that a total number of audio change points of all currently acquired audios having the identical style is greater than or equal to the number of the at least one video clips minus one,” which are features not disclosed by prior art of record.
Claims 3, 5, 7-16, and 37-38 depend on claim 1 thus are allowable at least by virtue of dependency.
Claims 33-34 are allowable over prior art of record for the same reason as discussed in claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484